UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

JOZSEF GYETVAI, :
‘CIVIL ACTION NO. 3:18-CV-814
Plaintiff, :
‘(JUDGE MARIANI)
V. ‘(Magistrate Judge Schwab)
LARRY MORAN, et al., :
Defendants.
MEMORNADUM OPINION
|. INTRODUCTION

Presently before the Court is a Report and Recommendation (“R&R’) (Doc. 9) by
Magistrate Judge Susan Schwab issued subsequent to the required screening of Jozsef
Gyetvai’s Civil Complaint (Doc. 1) pursuant to 28 U.S.C. § 1915A. Magistrate Judge
Schwab recommends that Mr. Gyetvai’s complaint be dismissed and the case file be closed
for the following reasons: he improperly seeks release from custody in this civil rights
action; he failed to state a Sixth Amendment claim upon which relief can be granted based
on the factual averments contained in the complaint; and, even if he properly pled a Sixth
Amendment claim based on the right to counsel, the claim would be barred by the favorable
termination rule of Heck v. Humphrey, 512 U.S. 477 (1994). (Doc. 9 at 6-13).

Mr. Gyetvai also filed three motions to amend his complaint (Docs. 12, 15, 16) after

Magistrate Judge Schwab issued the R&R under consideration. Because these motions are
impacted by the analysis contained in the R&R and the Court’s decision to adopt it, the
Court will also address the pending motions to amend.

ll. ANALYSIS
A. Report and Recommendation

In response to the R&R, Mr. Gyetvai filed a document titled “Motion: Objection to the
Report and Recommendation and Leave for Appeal” (Doc. 11). The Court construes this
document as a timely-filed response to the R&R.

A District Court may “designate a magistrate judge to conduct hearings, including
evidentiary hearings, and to submit to a judge of the court proposed findings of fact and
recommendations for the disposition” of certain matters pending before the Court. 28
U.S.C. § 636(b)(1)(B). If a party timely and properly files a written objection to a Magistrate
Judge's Report and Recommendation, the District Court “shall make a de novo
determination of those portions of the report or specified proposed findings or
recommendations to which objection is made.” /d. at § 636(b)(1)(C); see also Fed. R. Civ.
P. 72(b)(3); M.D. Pa. Local Rule 72.3; Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011).
The de novo standard applies only to objections which are both timely and specific. Goney
v. Clark, 749 F.2d 5, 6-7 (3d Cir. 1984). “If a party does not object timely to a magistrate
judge's report and recommendation, the party may lose its right to de novo review by the
district court.” EEOC v. City of Long Branch, 866 F.3d 93, 99-100 (3d Cir. 2017). However,

“because a district court must take some action for a report and recommendation to become
a final order and because the authority and the responsibility to make an informed, final
determination remains with the judge, even absent objections to the report and
recommendation, a district court should afford some level of review to dispositive legal
issues raised by the report.” /d. at 100 (internal citations and quotation marks omitted). The
Court of Appeals for the Third Circuit has described the appropriate level of review as
“reasoned consideration.” Id. (quoting Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir.
1987)).

The Court concludes that Mr. Gyetvai’s objections lack the specificity required by
Goney, 749 F.2d at 6-7, and therefore, the Court will conduct the required “reasoned
consideration” review. Before doing so, the Court notes that, without reference to findings
made or facts set out in the R&R, Mr. Gyetvai's filing consists of thirty-eight numbered
paragraphs asserting alleged facts or legal conclusions regarding his arrest, conviction, and
sentence.

Magistrate Judge Schwab correctly concludes that Mr. Gyetvai’s request for release
from custody is properly raised in a habeas corpus action. (Doc. 9 at 6-7.) As succinctly set
out in Forrest v. Sauers, Civ. A. No. 3:13-CV-0067, 2013 WL 3097569 (M.D. Pa. June 18,
2018),

Federal law provides two main avenues of relief to incarcerated persons: a

petition for habeas corpus, 28 U.S.C. § 2254, and a civil rights complaint, 42

U.S.C. § 1983. See Muhammad v. Close, 540 U.S. 749, 750, 124 S.Ct. 1303,

1304, 158 L.Ed.2d 32 (2004) (per curiam). “Although both § 1983 and habeas

corpus allow prisoners to challenge unconstitutional conduct by state officers,
the two are not coextensive either in purpose or effect.” Leamer v. Fauver, 288

3

 

 
F.3d 532, 540 (3d Cir.2002). “Challenges to the validity of any confinement or

to particulars affecting its duration are the province of habeas corpus, Preiser

v. Rodriguez, 411 U.S. 475, 500, 93 S.Ct. 1827, 36 L.Ed.2d 439 (1973);

requests for relief turning on circumstances of confinement may be presented

in a § 1983 action.” Muhammad, 540 U.S. at 750, 124 S.Ct. at 1304. “[W]hen

the challenge is to a condition of confinement such that a finding in plaintiff's

favor would not alter his sentence or undo his conviction, an action under §

1983 is appropriate.” Leamer, 288 F.3d at 542. In sum, federal habeas relief is

unavailable unless the petition attacks “the validity of the continued conviction

or the fact or length of the sentence.” Leamer, 288 F.3d 540.

Forrest, 2013 WL 3097569, at *2. Though Mr. Gyetvai’s initial pleading is a form Civil
Complaint on which he identified 42 U.S.C. § 1983 as the provision the complaint was to be
filed under (Doc. 1 at 1), the filing contains vaguely articulated allegations related to the
validity of his conviction and the fact or length of his sentence, including the following: “no
evidence exists, mandatory minimum is unconstitutional, | was not made aware of
mandatory minimum, or repeat felon.” (Doc. 1 at 2.) The numerous allegations raised in his
filing in response to the R&R further indicate that Mr. Gyetvai alleges impropriety related to
his state court conviction and/or sentence. (Doc. 11.)

Magistrate Judge Schwab also correctly concludes that Mr. Gyetvai’s Sixth
Amendment right to counsel claim fails for several reasons, chief among them that it is
barred by the favorable-termination rule of Heck, 512 U.S. at 486-87, 489. (Doc. 9 at 7-11.)
After setting out the relevant legal framework, the Magistrate Judge found that Mr. Gyetvai’s
civil rights claim is not cognizable unless or until his conviction or sentence has been set

aside and he has not alleged either. Thus, she found that this claim is barred by Heck. (Id.

at 11 (citations omitted).)

 
The Court agrees with the foregoing findings but concludes that a modified
disposition is warranted. Although Mr. Gyetvai’s action is filed on a civil rights form, in
substance it is a hybrid action sounding in both civil rights and habeas. Mr. Gyetvai cannot
bring both a 42 U.S.C. § 1983 civil rights action and 28 U.S.C. § 2254 action in one case.
Forrest, 2013 WL 3097569, at * 2. Rather than dismiss the action to the extent Mr. Gyetvai
seeks habeas relief as the Magistrate Judge recommends (Doc. 9 at 7), the Court will
construe the Complaint as a combined civil rights complaint pursuant to 42 U.S.C. § 1983
and habeas corpus petition pursuant to 28 U.S.C. § 2254, a procedure this Court has
previously followed. See, e.g., Williams v. Scranton Police Dep't, Civ. A. No. 12-CV-2334,
2013 WL 784713 (M.D. Pa. Mar. 1, 2013). With the civil rights aspect of this case being
dismissed, the Court will allow Mr. Gyetvai to file an amended habeas corpus petition
setting out the state court conviction and sentence at issue and identifying his specific
challenges related to them.

B. Pending Motions

The determinations set out above and Magistrate Judge Schwab’s Heck analysis
indicate that Mr. Gyetvai’s pending motions to amend his complaint (Docs. 12, 15, 16) are
properly denied.

With his “Motion to Amend, and Include: False Arrests under Habeas Corpus 1983;

‘Civil Rule 15” (Doc. 12), Mr. Gyetvai appears to seek to add a claim for false arrest to his

 
initial filing. He acknowledges that “a valid conviction generally forecloses a false arrest
claim’ (Doc. 12 at 2 (citation omitted) and adds parenthetically that

to recover damages in a § 1983, a false arrest claimant must prove that [his]

conviction or sentence has been reversed on direct appeal, or EXPUNGED by

EXECUTIVE ORDER, declared invalid by state tribunal authorized to make

such determination, or called into question by Federal courts issuance of writ

of habeas corpus will be partly deemed moot and partly denied.

(Doc. 12 at 2 (citation omitted).) Mr. Gyetvai recognizes that a false arrest claim is
foreclosed unless or until he prevails on a habeas action or otherwise overcomes the bar to
recovery identified in Heck. Therefore, the motion to amend is properly denied with
prejudice.

With his “Motion to Leave; to Amend” (Doc. 15), Mr. Gyetvai seeks monetary relief
for time spent “wrongfully incarcerated” and he seeks to add and delete parties (Doc. 15 at
1). These requests are properly denied: they are not relevant to a § 2254 petition where
money damages are not available and the warden of Mr. Gyetvai’s place of incarceration is
the only proper respondent; and they are of no significance in the § 1983 context given the
Court’s determination that Mr. Gyetvai’s § 1983 action is properly dismissed. Thus, the
motion to amend is properly denied with prejudice.

With his “Motion to Amend to 1983 Abuse of Power Claim, False Arrest, Malicious

Prosecution” (Doc. 16), Mr. Gyetvai seeks to add claims which are also foreclosed by Heck.

Therefore, the motion is properly denied with prejudice.

 
Ill. CONCLUSION
For the foregoing reasons, the R&R will be adopted as modified, Mr. Gyetvai will be
allowed to file an amended § 2254 petition, and his § 1983 action will be dismissed with
prejudice. Mr. Gyetvai’s motions to amend (Docs. 12, 15, 16) will be denied with prejudice.

An appropriate Order will be filed simultaneously with this Memorandum Opinion.

 

 

 

Robert D.Warian
United States District Judge
